EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Stephen Adrian on 3/4/22. The application has been amended as follows:

In claim 1, lines 1-2, “at least one convex part and/or a plurality of concave parts” has been replaced with -- one or more convex or concave parts --

In claim 1, line 8, “the convex part and/or concave part” has been replaced with -- the one or more convex or concave parts --

In claim 2, line 1, “the convex” has been replaced with -- a convex --

In claim 5, lines 1-2, “the convex part or the concave parts” has been replaced with -- the one or more convex or concave parts --

In claim 9, line 1, “the convex part” has been replaced with -- any convex part --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	3/7/22